TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 18, 2019



                                      NO. 03-18-00045-CV


          Glenn Hegar, Comptroller of Public Accounts of the State of Texas, and
              Ken Paxton, Attorney General of the State of Texas, Appellants

                                                  v.

                               TMBJ Investments, Inc., Appellee




      APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
  DISMISSED ON APPELLANTS’ MOTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the interlocutory order signed by the trial court on January 19, 2018.

Appellants filed an agreed motion to dismiss the appeal, and having considered the motion, the

Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal with prejudice to refiling by any party. Each party shall bear its own costs

relating to this appeal, both in this Court and in the court below.